November 3, 1932. The opinion of the Court was delivered by
The above-entitled cause, together with nineteen others against the same defendant, but in the names of different plaintiffs, came before Hon. Philip H. Stoll, presiding in the Court of Common Pleas at Sumter, March 22, 1932, on demurrers to each complaint. It was agreed by counsel that the order in one case should apply to all. Accordingly, the demurrer was heard in the McLoud case, and being adverse to defendant, it appealed in all the cases. On the 22d of July, 1932, appellant notified the attorneys for the respondents in the cases shown on the title page of the transcript of record, that it had abandoned the appeal in all cases except that of McLoud v. Metropolitan Life Insurance Company, reserving the right to appeal from any final judgment which may be rendered in said actions.
We are, then, concerned only with the McLoud case.
The demurrer which was heard by Judge Stoll was predicated upon the ground that the complaint did not state facts sufficient to constitute a cause of action, in that: *Page 313 
"(A) It contains allegations that the policy of insurance was issued; the premiums paid and not refunded."
"(B) It contains allegations that the policy was of force during the period of time when collections of premiums were made."
The demurrer was overruled, and this appeal followed, grounded upon four exceptions which elaborate the grounds of the demurrer.
This appeal is governed by the opinion of this Court in the case of Wilkes v. Carolina Life Insurance Company,166 S.C. 475, 165 S.E., 188, filed August 17, 1932.
In circumstances very similar to those set out in the complaint in the action here present, it was held that the complaint stated a cause of action and was not demurrable.
That is the conclusion of this Court in this case.
Appeal dismissed; judgment affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and CARTER and MR. ACTING ASSOCIATE JUSTICE W. C. COTHRAN concur.